COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '             No. 08-15-00285-CV
 IN RE: ROSA SERRANO,
                                                '      AN ORIGINAL PROCEEDING ON
                               Relator.
                                                '      PETITION FOR HABEAS CORPUS
                                                '

                                          JUDGMENT

         The court has considered this cause on the Relator=s petition for writ of habeas corpus

against the Honorable Virgil Mulanax, Presiding Judge of the County Court at Law No. 7 of

El Paso, Texas, and concludes that Relator’s petition for writ of habeas corpus should be denied.

We therefore deny the petition for writ of habeas corpus, in accordance with the opinion of this

court.

         IT IS SO ORDERED THIS 23RD DAY OF SEPTEMBER, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)